Exhibit 10.19

 

[g12331kii001.jpg]

 

[g12331kii002.jpg]

 

June 18, 2007

 

Mr. George A. (“Chip”) Carbonar

78 Hollow Drive

Malvern, PA 19355

 

Dear Chip,

 

On behalf of Montpelier Technical Resources Limited, I am pleased to offer you
employment in a key position (Vice President - Finance) reporting to me in New
Hampshire with the following compensation and benefits package:

 

Salary

 

You will receive base pay of $6,666.67 semi-monthly, which when annualized is
equivalent to $160,000 per year.  We do not intend that this salary will be
increased during 2008, but we expect that this will be reviewed annually
thereafter.

 

Annual Bonus Plan

 

You will be eligible to participate in the Company’s Annual Bonus Plan, making
you eligible for a pro rata cash bonus in the 2007 plan year, payable no later
than the Company’s second March 2008 payroll cycle.  Bonus amounts are paid at
the discretion of the CEO and are based on the Company’s annual results and the
individual’s performance.

 

For the 2007 plan, your target bonus will be 75% of your pro rated salary
subject to a guaranteed minimum bonus equal to 37.5% of your pro rated base
salary, generally similar to employees in the group B bonus plan of Montpelier
Re Holdings.

 

Please note that the companywide target bonuses are presently at enhanced level
as a retention measure following the adverse impact to the Company’s Long Term
Incentive Plan (“LTIP”) arising from the events of 2005 and the various
competing companies that were formed.  The target and performance criteria
applicable to the Annual Bonus Plan are reviewed each year by the Compensation
and Nominating Committee of the Company’s Board of Directors, and accordingly
may vary for subsequent plan years.

 

[g12331kii003.jpg]

 

--------------------------------------------------------------------------------


 

Long Term Incentive Plan

 

Subject to approval of the Board of Montpelier Re Holdings at its next scheduled
meeting you shall receive a one time grant of 5,000 Restricted Share Unit’s
(“RSU’s”), which shall vest pro rata over the five (5) year period following
your start date, and which RSU’s shall not be saleable until the end of the
fifth year following your start date.  In the unlikely event that such approval
does not occur, in lieu of such award you will be provided with comparable
compensation in another form.

 

Subject to satisfactory performance and the approval of the Compensation and
Nominating Committee of Montpelier Re Holdings Ltd., you will be eligible for
participation in the group’s LTIP for the 2008 and subsequent years of account;
provided, however, the notional number of share equivalents (RSU’s and
performance share units) of such grant in 2008 will be no less than 4,000 for
the 2008-2010 performance cycle.  Note that to the extent the form of the LTIP
grants are changed or the plan is replaced such proscribed minimums may not be
applicable, in which case you will participate in the revised form of the bonus
program at the same relative level as compared to other employees.

 

Starting Bonus

 

In connection with your employment, you shall be paid a one-time starting bonus
of US$100,000 as soon as practical following your start date; however such bonus
shall be refundable should you voluntarily resign within twelve months from your
start date.

 

Benefits

 

All benefits will be offered as follows:

 

I.

 

Medical and Dental Coverage (Employee contributes 20% of premium cost on a
pre-tax basis)

II.

 

Group Life & AD&D Policy

III.

 

Short-Term and Long-Term Disability

IV.

 

401(k) Plan

V.

 

FSA Medical and Childcare Reimbursement Program

VI.

 

Educational Assistance

VII.

 

Vacation — 20 days (Vacation is on an accrual basis from date of hire)

VIII.

 

All Company recognized Holidays

IX.

 

One time relocation benefit to the Upper Valley to be reasonably agreed.

 

Your employment is contingent upon your signing the forthcoming document
regarding the Corporate Technology Policy.  As a condition of your employment,
you will also be required to review and acknowledge, in writing, the Company’s
Employee Handbook, including all company policies regarding IT and confidential
information of the Company.  Your commencement date is scheduled on or before
July 16, 2007.

 

--------------------------------------------------------------------------------


 

Appropriate documentation is required for the completion of your new hire forms,
including proof that you are presently eligible to work in the United States for
I-9 purposes.

 

Termination of Employment

 

Your employment will be subject to three months’ notice of termination in
writing if by you or six months’ notice of termination in writing if by the
Company, notwithstanding the foregoing:

 

(a)                                  Notice of termination is not required
during any probationary period.

(b)                                 The period of notice may be waived either in
whole or partly by mutual agreement of the parties.

(c)                                  Payment in lieu of notice may be given at
the Company’s discretion.

(d)                                 The Company may terminate your employment
forthwith in the event that you commit any act of gross default, serious
misconduct, dishonesty or fraud resulting in serious harm or injury either to
the reputation or business of the Company, or the clients of the Company.

 

Should you have any questions about starting with Montpelier Technical Resources
Limited, please do not hesitate to contact me.

 

Sincerely yours,

 

 

Michael S. Paquette

 

I agree to the terms of the employment set forth above.

 

Signed

 

 

Date

 

 

--------------------------------------------------------------------------------